Citation Nr: 1142697	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  08-22 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for migraine headaches. 

2.  Entitlement to an initial evaluation in excess of 10 percent for cervical spine subluxation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1991 to March 1993. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York (RO).  In pertinent part of that rating decision, the RO granted service connection for migraine headaches and for cervical spine subluxation and assigned a 30 percent and 10 percent evaluations, respectively, effective from September 15, 2006.  The Veteran appealed the initial assigned ratings. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks higher initial evaluations for her migraine headache and cervical spine disabilities.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claims.

Initially, a review of the claims folder reveals that there are Social Security Administration (SSA) records and SSA determinations that are not in the claims file that may very well be pertinent to the matters on appeal.  An attempt should be made to obtain copies of these records.  Murinczak v. Derwinski, 2 Vet. App. 363, 370 (1992).  The report of a March 2009 VA examination shows that the Veteran reported that she received disability benefits from 1999 to 2007 and a May 2009 correspondence shows that she has again applied for SSA disability benefits.  Since the SSA determinations as well as the records upon which the agency based its determinations might be relevant to VA's adjudication of her pending claims, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

A review of the claims folder also shows that the Veteran has identified outstanding private treatment records from a specialist at Strong Memorial Hospital, University of Rochester, for her migraine headache disability starting in January 2009.  See VA treatment record dated February 2009.  A remand is in order to attempt to obtain these records.  The RO/AMC should seek the Veteran's assistance in obtaining any outstanding records of pertinent medical treatment by asking her to submit a completed VA Form 21-4142. 

In addition, it does not appear that the claims folder has been updated with copies of the Veteran's VA treatment records since June 2009. 

Lastly, the RO/AMC should provide the Veteran with new VA examinations to evaluate the current level of severity of her migraine headaches and cervical spine disabilities.  While it has only been two and half years since her last VA examinations, given that any additional medical evidence associated with the claims folder may show increases in severity, new VA examinations are warranted once all the available records have been associated with the claims folder.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security Administration (SSA) all medical and adjudicative records that are related to the award of SSA disability benefits to the Veteran.  Associate any records received with the claims file.

2.  Send a letter to the Veteran requesting that she provide information, and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims remaining on appeal.  Specifically, the RO/AMC should ask the Veteran to submit a completed VA Form 21-4142, Authorization and Consent to Release Information, for any pertinent private treatment for her migraine headaches (reportedly treated at the Strong Memorial Hospital, University of Rochester) and cervical spine disabilities. 

3.  The RO/AMC should attempt to obtain any outstanding VA treatment records identified by the Veteran.  In particular, claims folder should be updated with copies of the Veteran's VA treatment records since June 2009.

4.  Once all the available records have been associated with the claims folder, the RO/AMC should provide the Veteran with a new VA examination to determine the current level of severity of her migraine headaches.  The claims file must be made available to and be reviewed by the examiner in conjunction with the requested study.  All pertinent symptomatology and findings must be reported in detail, including the frequency and severity of the migraine headaches and the frequency of any prostrating attacks.  The examiner must also provide an opinion as to whether the Veteran's migraine headaches cause severe economic adaptability.  Any indicated diagnostic tests and studies must be accomplished.  

5.  Once all the available records have been associated with the claims folder, the RO/AMC should provide the Veteran with a new VA examination to determine the current level of severity of her cervical spine disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the requested study.  All pertinent symptomatology and findings must be reported in detail, including the range of motion in degrees of the cervical spine and all other symptomatology and manifestations caused by the cervical spine disability.  Any indicated diagnostic tests and studies must be accomplished.  

6.  When the development requested has been completed, the case should be reviewed by the RO/AMC and the issues should be readjudicated on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims.  Her cooperation in VA's efforts to develop her claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


